Exhibit 10.5
EXECUTION VERSION


FIFTH AMENDMENT TO CREDIT AGREEMENT
THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), is entered into as
of April 17, 2020, with an effective date as of the Fifth Amendment Effective
Date (as defined below), by and among GRACO INC. (the “Company”), the Banks (as
defined in the Credit Agreement) signatory hereto and U.S. Bank National
Association, as administrative agent for the Banks (in such capacity, the
“Agent”). Capitalized terms used herein but not defined herein shall have the
meaning given such terms in the Credit Agreement (as defined below).
W I T N E S S E T H
WHEREAS, the Company, the Borrowing Subsidiaries party thereto from time to
time, the Banks and the Agent are party to that certain Credit Agreement, dated
as of May 23, 2011 (as amended, restated, supplemented, or otherwise modified
prior to the date hereof, the “Credit Agreement”);
WHEREAS, the Company has requested that certain modifications be made to the
Credit Agreement, the Intercreditor Agreement and the Pledge Agreement; and
WHEREAS, the Banks party hereto have agreed to amend the Credit Agreement, the
Intercreditor Agreement and the Pledge Agreement on the terms and conditions set
forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree to amend the Credit
Agreement, the Intercreditor Agreement and the Pledge Agreement as follows:
SECTION 1.    Amendments.    Effective as of the Fifth Amendment Effective Date
(as defined in Section 2 below), but subject to the satisfaction of the
conditions precedent set forth in Section 2 below,


(a)the definition of “Senior Note Agreements” in Section 1.1 of the Credit
Agreement is hereby amended in its entirety as follows:


“Senior Note Agreements” means (i) the Note Agreement, dated as of March 11,
2011, evidencing a $300,000,000 note facility, by and among the Company, The
Prudential Life Insurance Company of America and certain other Senior
Noteholders from time to time party thereto, (ii) the Master Note Agreement,
dated as of January 29, 2020, setting forth certain terms with respect to a
$200,000,000 note facility, by and among the Company, NYL Investors LLC and
certain other Senior Noteholders from time to time party thereto, and (iii) one
or more other Note Agreements executed from time to time by and among the
Company and the Senior Noteholders party thereto, so long as the aggregate
principal amount of the loans advanced under such Note Agreements does not
exceed $75,000,000, in each case together with the agreements, documents and
instruments delivered together therewith, and in each case as each of the same
may be amended, restated, supplemented, or modified from time to time, or as the
same may be refinanced or replaced from time to time.


1

--------------------------------------------------------------------------------





(b)The Intercreditor Agreement is hereby amended and restated in its entirety
pursuant to Exhibit A hereto.


(c)The Pledge Agreement is hereby amended and restated in its entirety pursuant
to Exhibit B hereto.


SECTION 2.    Conditions of Effectiveness.    This Amendment shall become
effective as of April 17, 2020 (the “Fifth Amendment Effective Date”) when, and
only when:


(d)the Agent shall have received counterparts of this Amendment duly executed by
the Company, the Required Banks and the Agent;


(e)the Agent shall have received a fully executed and effective copy of the
Intercreditor Agreement, as amended and restated pursuant to Exhibit A hereto;


(f)the Agent shall have received a fully executed and effective copy of the
Pledge Agreement, as amended and restated pursuant to Exhibit B hereto;


(g)all of the Agent’s accrued costs, fees and expenses through the date hereof
shall be fully paid;


(h)the Senior Note Agreement to which The Prudential Life Insurance Company is a
party shall have been amended in a manner satisfactory to the Agent; and


(i)the Agent shall have received fully executed and effective copies of the
Senior Note Documents to which NYL Investors LLC is subject.




SECTION 3.    Representations and Warranties; No Default or Event of
Default.    Each of the parties hereto represents and warrants that this
Amendment and the Credit Agreement, as amended by this Amendment, constitute
legal, valid and binding obligations of such party enforceable against such
party in accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally and general equitable principles. This Amendment shall
constitute a Loan Document. The Company agrees and confirms that no Default or
Event of Default is or shall be outstanding immediately before and after giving
effect to this Amendment.


SECTION 4.    Reaffirmation.    The Company hereby ratifies and reaffirms its
duties and obligations under the Loan Documents to which it is a party and its
pledge of stock or Ownership Interests of Foreign Subsidiaries under the Pledge
Agreement.


SECTION 5.    Reference to and the Effect on the Credit Agreement.


(j)On and after the Fifth Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Credit Agreement and each reference to the Credit
Agreement in any certificate delivered in connection therewith, shall mean and
be a reference to the Credit Agreement as amended hereby.




2

--------------------------------------------------------------------------------





(k)Each of the parties hereto hereby agrees that, except as specifically amended
above, the Credit Agreement is hereby ratified and confirmed and shall continue
to be in full force and effect and enforceable, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and general equitable
principles.


(l)The execution, delivery and effectiveness of this Amendment shall not operate
as a waiver of any right, power or remedy of the Agent or the Banks, nor
constitute a waiver of any provision of the Credit Agreement or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.


SECTION 6.    Headings.    Section headings in this Amendment are included
herein for convenience only and shall not constitute a part of this Amendment
for any other purpose.


SECTION 7.    Execution in Counterparts.    This Amendment may be executed in
any number of counterparts, all of which taken together shall constitute one and
the same instrument, and any of the parties hereto may execute this Amendment by
signing any such counterpart. Delivery of an executed counterpart of a signature
page to this Amendment by facsimile or by e-mail transmission of a PDF or
similar copy shall be equally as effective as delivery of an original executed
counterpart of this Amendment.


SECTION 8.    Governing Law.     The validity, construction and enforceability
of this Amendment shall be governed by the internal laws of the State of
Minnesota, without giving effect to conflict of laws principles thereof, but
giving effect to federal laws of the United States applicable to national banks.


SECTION 9.    Expenses.    The Company agrees to pay on demand all reasonable
out-of-pocket costs and expenses of the Agent (including, without limitation,
the reasonable fees and expenses of outside counsel to the Agent) incurred in
connection with the preparation, negotiation and execution of this Amendment and
any other document required to be furnished herewith.


SECTION 10. Severability.    Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.


SECTION 11. Successors; Enforceability.    The terms and provisions of this
Amendment shall be binding upon the Borrowers, the Agent and the Banks and their
respective successors and assigns, and shall inure to the benefit of the
Borrowers, the Agent and the Banks and the successors and assigns of the Agent
and the Banks.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories as of the day and year first
above written.
GRACO INC.

By: /s/ Mark W. Sheahan    
Name:    Mark W. Sheahan
Title:    Chief Financial Officer and Treasurer


 




Signature Page to
Fifth Amendment to Graco Credit Agreement

--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION
as Agent and a Bank


By: /s/ Tim Landro    
Name:    Tim Landro
Title:    Senior Vice President






Signature Page to
Fifth Amendment to Graco Credit Agreement

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A.
as a Bank

By: /s/ Suzanne Ergastolo    
Name:    Suzanne Ergastolo
Title:    Executive Director






Signature Page to
Fifth Amendment to Graco Credit Agreement

--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION
as a Bank

By: /s/ Mark H. Halldorson    
Name:    Mark H. Halldorson
Title:    Director






Signature Page to
Fifth Amendment to Graco Credit Agreement

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.
as a Bank

By: /s/ Chad Kardash    
Name:    Chad Kardash
Title:    Vice President






Signature Page to
Fifth Amendment to Graco Credit Agreement

--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION
as a Bank

By: /s/ Donna Benson    
Name:    Donna Benson
Title:    Assistant Vice President






Signature Page to
Fifth Amendment to Graco Credit Agreement

--------------------------------------------------------------------------------






CITIZENS BANK, N.A.
as a Bank

By: /s/ Darran Wee    
Name:    Darran Wee
Title:    Senior Vice President






Signature Page to
Fifth Amendment to Graco Credit Agreement

--------------------------------------------------------------------------------






ING BANK N.V., DUBLIN BRANCH
as a Bank

By: /s/ Sean Hassett    
Name:    Sean Hassett
Title:    Director




By: /s/ Pádraig Matthews    
Name:    Pádraig Matthews
Title:    Director




Signature Page to
Fifth Amendment to Graco Credit Agreement

--------------------------------------------------------------------------------






THE NORTHERN TRUST COMPANY
as a Bank

By: /s/ Molly Drennan    
Name:    Molly Drennan
Title:    Senior Vice President




Signature Page to
Fifth Amendment to Graco Credit Agreement

--------------------------------------------------------------------------------






EXHIBIT A
Intercreditor Agreement, as amended and restated
Attached





--------------------------------------------------------------------------------






AMENDED AND RESTATED INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT
This Amended and Restated Intercreditor and Collateral Agency Agreement (this
“Agreement”), dated as of April 17, 2020, is entered into by and among (i) U.S.
Bank National Association, as the administrative agent under the below-defined
Bank Credit Agreement (the “Bank Agent”), (ii) U.S. Bank National Association,
as the collateral agent appointed pursuant to the terms and conditions hereof
(the “Collateral Agent”), (iii) The Prudential Insurance Company of America,
Gibraltar Life Insurance Co., Ltd., The Prudential Life Insurance Company, Ltd.,
and Zurich American Insurance Company (each, together with its successors and
permitted assigns, and any other holder of any Prudential Senior Notes, a
“Prudential Noteholder”, and collectively the “Prudential Noteholders”, and (iv)
NYL Investors LLC (each, together with its successors and permitted assigns, and
any other holder of any NY Life Senior Notes, a “NY Life Noteholder”, and
collectively the “NY Life Noteholders”; the Prudential Noteholders and the NY
Life Noteholders, together, the “Noteholders”, and each, a “Noteholder”).
WITNESSETH:
WHEREAS, Graco Inc. (the “Company”), the institutions from time to time party
thereto as lenders (the “Banks”), and the Bank Agent are parties to a Credit
Agreement dated as of May 23, 2011 (as the same has been amended and as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Bank Credit Agreement”);
WHEREAS, the Company and the Prudential Noteholders are party to that certain
Note Agreement, dated as of March 11, 2011 (as the same has been amended and as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Prudential Note Purchase Agreement”), pursuant to which the
Company has issued or may issue certain senior notes from time to time (as the
same have been or may be amended, restated, supplemented or otherwise modified
from time to time, the “Prudential Senior Notes”);
WHEREAS, the Company and the NY Life Noteholders are party to that certain
Master Note Agreement, dated as of January 29, 2020 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “NY Life
Note Purchase Agreement”; together with the Prudential Note Purchase Agreement,
the “Note Purchase Agreements”), pursuant to which the Company may from time to
time issue certain senior notes (as the same have been or may be amended,
restated, supplemented or otherwise modified form time to time, the “NY Life
Senior Notes”; together with the Prudential Senior Notes, the “Senior Notes”);
WHEREAS, the Banks and the Noteholders (together with the Bank Agent, the
“Creditors”) have provided or will provide the Company with various loans,
extensions of credit and financial accommodations under the below-defined Senior
Indebtedness Documents (collectively, the “Senior Indebtedness”);
WHEREAS, in order to make and continue making and extending such loans,
extensions of credit and financial accommodations, the Creditors have required
that the Company


1

--------------------------------------------------------------------------------





and certain of its subsidiaries (collectively, the “Grantors”) guaranty and/or
secure the Obligations (as hereafter defined);
WHEREAS, the Creditors wish to appoint the Collateral Agent to hold all security
interests and liens granted by the Grantors in respect of the Obligations; and
WHEREAS, the Creditors wish to agree upon certain matters in respect of the
Senior Indebtedness, including, without limitation, payment priorities and the
application of Collateral (as defined below) proceeds;
NOW, THEREFORE, for the above reasons, in consideration of the mutual covenants
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.    Definitions.
For the purposes of this Agreement, the following terms shall have the meanings
specified with respect thereto below. Any plural term that is used herein in the
singular shall be taken to mean each entity or item of the defined class and any
singular term that is used herein in the plural shall be taken to mean all of
the entities or items of the defined class, collectively.
“Affiliate” of any Person shall mean any other Person which directly or
indirectly controls, is controlled by or is under common control with such first
Person. A Person shall be deemed to control a corporation or other entity if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such corporation or other entity,
whether through the ownership of voting securities, by contract or otherwise.
“Collateral” shall mean all property and assets, and interests in property and
assets, upon or in which the Grantors have granted a lien or security interest
to the Collateral Agent to secure all or any part of the Obligations.
“Collateral Agent Expenses” shall mean, without limitation, all costs and
expenses incurred by the Collateral Agent in connection with the performance of
its duties under this Agreement, including the realization upon or protection of
the Collateral or enforcing or defending any lien upon or security interest in
the Collateral or any other action taken in accordance with the provisions of
this Agreement, expenses incurred for legal counsel (including reasonable
allocated costs of staff counsel) in connection with the foregoing, and any
other costs, expenses or liabilities incurred by the Collateral Agent for which
the Collateral Agent is entitled to be reimbursed or indemnified by any Grantor
pursuant to this Agreement or any Collateral Document or by the Creditors
pursuant to this Agreement.
“Collateral Documents” shall mean all agreements, documents and instruments
(including, without limitation, all pledge agreements, security agreements,
mortgages, collateral assignments, financing statements, and other perfection
documents) entered into, delivered or authorized from time to time by any
Grantor in favor of the Collateral Agent in respect of the Obligations or
otherwise entered into, delivered or authorized from time to time by a Grantor
to


2

--------------------------------------------------------------------------------





secure all or any part of the Obligations, as each may be amended, restated,
supplemented or otherwise modified from time to time.
“Enforcement” shall mean:
(a)    for the Bank Agent or any Bank to make demand for payment of or
accelerate the time for payment prior to the scheduled payment date of any loan,
extension of credit or other financial accommodation under the Bank Credit
Agreement or any agreement, document or instrument delivered in connection
therewith or to call for funding of cash collateral for any Letter of Credit
prior to being presented with a draft drawn thereunder (or in the event the
draft is a time draft, prior to its due date), in each case on account of an
“Event of Default” under and as defined in the Bank Credit Agreement;
(b)    for any Noteholder to make demand for payment of or accelerate the time
for payment prior to the scheduled payment date of any loan, extension of credit
or other financial accommodation under its Note Purchase Agreement, its Senior
Notes, or the agreements, documents and instruments delivered in connection
therewith;
(c)    for the Bank Agent or any Bank to terminate its commitment to extend
loans or other financial accommodations, including issuances of Letters of
Credit, to the Company or any other Grantor prior to the final scheduled payment
date for all Obligations thereunder or prior to the scheduled termination date
for such commitment (as such scheduled termination date is in effect on the date
hereof or, if later, such date to which any such scheduled termination date may
hereafter be extended), in each case on account of an “Event of Default” under
and as defined in the Bank Credit Agreement;
(d)    for the Bank Agent or any Bank to commence judicial enforcement of any
rights or remedies under or with respect to the Obligations, the Bank Credit
Agreement or any agreement, document or instrument delivered in connection
therewith, or to set off against any balances held by the Bank Agent or such
Bank for the account of any Grantor or any other property at any time held or
owing by the Bank Agent or such Bank to or for the credit or account of any
Grantor;
(e)    for any Noteholder to commence judicial enforcement of any rights or
remedies under or with respect to the Obligations, its Note Purchase Agreement,
its Senior Notes, or any agreement, document or instrument delivered in
connection therewith, or, if applicable, to set off against or appropriate any
balances held by such Noteholder for the account of any Grantor or any other
property at any time held or owing by such Noteholder to or for the credit or
account of any Grantor;
(f)    for the Collateral Agent to commence the judicial enforcement of any
rights or remedies under any Collateral Document (other than an action solely
for the purpose of establishing or defending the lien or security interest
intended to be created by any Collateral Document upon or in any Collateral as
against or from claims of third parties on or in such Collateral), to setoff
against any balances held by it for the account of any Grantor or any other
property at any time held or owing by it to or for the credit or for the account
of any Grantor or to otherwise take


3

--------------------------------------------------------------------------------





any action to realize upon the Collateral (provided, however, that “Enforcement”
shall not include the Bank Agent’s charging of the Company’s deposit account for
non-accelerated amounts due in the ordinary course pursuant to the Bank Credit
Agreement); or
(g)    the commencement by, against or with respect to any Grantor of any
proceeding under any bankruptcy, reorganization, compromise, arrangement,
insolvency, readjustment of debt, dissolution or liquidation or similar law or
for the appointment of a receiver for any Grantor or its assets.
“Event of Default” shall mean (i) an “Event of Default” under and as defined in
the Bank Credit Agreement, (ii) an “Event of Default” under and as defined in
either Note Purchase Agreement, or (iii) any event, occurrence or action (or any
failure to take any of the foregoing) that permits or automatically results in
the acceleration of the repayment of any amount of Obligations under a Senior
Indebtedness Document.
“Insolvent Entity” shall mean any entity that has (i) become or is insolvent or
has a parent company that has become or is insolvent or (ii) become the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment or has a parent company that has become the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment.
“L/C Interests” shall mean, with respect to any Bank, such Bank’s direct or
participation interests in all unpaid reimbursement obligations with respect to
Letters of Credit, and such Bank’s direct obligations or risk participations
with respect to undrawn amounts of all outstanding Letters of Credit; provided,
that the undrawn amounts of outstanding Letters of Credit shall be considered to
have been reduced to the extent of any amount on deposit with the Collateral
Agent at any time as provided in Section 5(b) hereof.
“Letters of Credit” shall mean all letters of credit issued under the Bank
Credit Agreement.
“Obligation Share” shall mean, with respect to any Creditor at any time, a
fraction (expressed as a percentage), the numerator of which is the amount of
Obligations owing to such Creditor at such time, and the denominator of which is
the aggregate amount of all Obligations owing to all of the Creditors at such
time.
“Obligations” shall mean each and every monetary obligation owed by a Grantor to
the Creditors and the Collateral Agent under the Senior Indebtedness Documents,
including, without limitation, (1) the outstanding principal amount of, accrued
and unpaid interest on, and any unpaid Yield-Maintenance Amount or other
breakage or prepayment indemnification due with respect to Senior Indebtedness,
(2) any unpaid reimbursement obligations with respect to any Letters of Credit,
(3) any undrawn amounts of any outstanding Letters of Credit, and (4) any other
unpaid amounts including amounts in respect of hedging obligations, foreign
exchange obligations and


4

--------------------------------------------------------------------------------





treasury and cash management obligations permitted under the Senior Indebtedness
Documents, and fees, expenses, indemnifications, and reimbursements due from the
Grantors under any of the Senior Indebtedness Documents; provided that the
undrawn amounts of any outstanding Letters of Credit shall be considered to have
been reduced to the extent of any amount on deposit with the Collateral Agent at
any time as provided in Section 5(b) hereof. The term “Obligations” shall
include all of the foregoing indebtedness, liabilities and obligations whether
or not allowed as a claim in any bankruptcy, insolvency, receivership or similar
proceeding.
“Person” shall mean any individual, corporation, partnership, limited liability
company, trust or other entity.
“Principal Exposure” shall mean, with respect to any Creditor at any time, (i)
if such Creditor is a Bank, the aggregate amount of such Bank’s commitments to
extend revolving credit (including letters of credit) under the Bank Credit
Agreement plus, to the extent any term loans have been extended, the principal
amount of such term loans, or, if the Banks shall then have terminated their
commitments to extend credit under the Bank Credit Agreement, the sum of (x) the
outstanding principal amount of all of such Bank’s loans under the Bank Credit
Agreement and (y) the outstanding face amount and/or principal amount of such
Bank’s L/C Interests at such time, and (ii) if such Creditor is a Noteholder,
the outstanding principal amount of such Creditor’s Senior Notes at such time.
“Pro Rata Share” shall mean, with respect to any Creditor at any time, a
fraction, expressed as a percentage, the numerator of which is the amount of
such Creditor’s Principal Exposure at such time, and the denominator of which is
the aggregate amount of Principal Exposure of all of the Creditors of the same
class (i.e. Banks, Prudential Noteholders or NY Life Noteholders, as applicable)
at such time.
“Pro Rata Expenses Share” shall mean, with respect to any Creditor at any time,
a fraction, expressed as a percentage, the numerator of which is the amount of
such Creditor’s Principal Exposure at such time, and the denominator of which is
the aggregate amount of Principal Exposure of all Creditors at such time.
“Qualified Creditor” shall mean any Creditor which is not an Affiliate of any
Grantor.
“Required Creditors” shall mean, at any time, (i) Banks whose Pro Rata Shares
represent greater than 50% of the aggregate Principal Exposure of all of the
Banks, (ii) Prudential Noteholders whose Pro Rata Shares represent greater than
50% of the aggregate Principal Exposure of all of the Prudential Noteholders and
(iii) NY Life Noteholders whose Pro Rata Shares represent greater than 50% of
the aggregate Principal Exposure of all of the NY Life Noteholders; provided,
however, that only Pro Rata Shares of Senior Indebtedness held by Qualified
Creditors shall be included in this determination; provided, further, that if at
any time Obligations owing to Banks, the Prudential Noteholders or the NY Life
Noteholders, as the case may be, are less than both (A) $1,000,000, and (B) 10%
of the aggregate Obligations (the Banks, the Prudential Noteholders or the NY
Life Noteholders, as the case may be, a “Deminimis Group”), then the Required
Creditors shall be determined without regard to clause (i) if the Deminimis
Group is the Banks, clause (ii) if


5

--------------------------------------------------------------------------------





the Deminimis Group is the Prudential Noteholders and clause (iii) if the
Deminimis Group is the NY Life Noteholders.
“Senior Indebtedness Documents” shall mean the Senior Notes, the Bank Credit
Agreement, the Note Purchase Agreements and the agreements, documents and
instruments delivered in connection with any or all of the foregoing (as each
may be amended, restated, supplemented or otherwise modified from time to time).
“Specified Provisions” shall mean any of the terms relating to (i) amounts or
timing of payment of interest or fees, (ii) terms relating to required payments
or prepayments of any Obligations, (iii) financial and negative covenants set
forth in the Senior Indebtedness Documents (including paragraph 6 of the
Prudential Note Purchase Agreement, paragraph 6 of the NY Life Note Purchase
Agreement and Article IX of the Bank Credit Agreement), (iv) covenants relating
to the operations of the Company or its subsidiaries, (v) Events of Default, and
(vi) definitions as used in any of the foregoing.
“Yield-Maintenance Amount” shall mean the “Yield-Maintenance Amount” as defined
in either Note Purchase Agreement.
2.    Appointment of Collateral Agent.
(a)    Appointment of Collateral Agent. Subject in all respects to the terms and
provisions of this Agreement, the Bank Agent, for itself and on behalf of the
Banks, and the Noteholders hereby appoint U.S. Bank National Association to act
as collateral agent for the benefit of the Creditors (the “Collateral Agent”)
with respect to the liens upon and the security interests in the Collateral and
the rights and remedies granted under and pursuant to the Collateral Documents,
and U.S. Bank National Association hereby accepts such appointment and agrees to
act as such collateral agent. The agency created by this Section 2 shall in no
way impair or affect any of the rights and powers of, or impart any duties or
obligations upon, U.S. Bank National Association in its individual capacity as a
lender or creditor under any Senior Indebtedness Document. To the extent legally
necessary to enable the Collateral Agent to enforce or otherwise foreclose and
realize upon any of the liens or security interests in the Collateral in any
legal proceeding which the Collateral Agent either commences or joins as a party
in accordance with the terms of this Agreement, each of the Creditors agrees to
join as a party in such proceeding and take such action therein concurrently to
enforce and obtain a judgment for the payment of the Obligations held by it.
(b)    Duties of Collateral Agent. Subject to the Collateral Agent having been
directed to take such action in accordance with the terms of this Agreement,
each Creditor hereby irrevocably authorizes the Collateral Agent to take such
action on its behalf under the provisions of the Collateral Documents and any
other instruments, documents and agreements referred to in the Collateral
Documents and to exercise such powers under the Collateral Documents as are
specifically delegated to the Collateral Agent by the terms of the Collateral
Documents and such other powers as are reasonably incidental thereto. Subject to
the provisions of Section 11 of this Agreement, the Collateral Agent is hereby
irrevocably authorized to take all actions on behalf of the Creditors to enforce
the rights and remedies of the Collateral Agent and the Creditors provided for
in the Collateral Documents or by applicable law with respect to the liens upon
and security


6

--------------------------------------------------------------------------------





interests in the Collateral granted to secure the Obligations or the other
rights and remedies granted to the Collateral Agent pursuant thereto, provided,
however, that, notwithstanding any provision to the contrary in any Collateral
Documents, (i) the Collateral Agent shall act solely at and in accordance with
the written direction of the Required Creditors, (ii) the Collateral Agent shall
not, without the written consent of all of the Qualified Creditors, release or
terminate by affirmative action or consent any lien upon or security interest in
any Collateral granted under any Collateral Documents (except (x) upon (1)
dispositions of Collateral by a Grantor and (2) removal of the Material
Subsidiary (as defined in the Bank Credit Agreement) designation of a Subsidiary
(as defined in the Bank Credit Agreement), in each case as permitted in
accordance with the terms of all of the Senior Indebtedness Documents and prior
to the occurrence of an Event of Default, (y) upon disposition of such
Collateral after an Event of Default pursuant to direction given under clause
(i) of this Section 2(b) and (z) to the extent authorized under the provisions
of the last sentence of Section 12.1 of the Bank Credit Agreement, paragraph 11V
of the Prudential Note Purchase Agreement and paragraph 11V of the NY Life Note
Purchase Agreement), and (iii) the Collateral Agent shall not accept any
Obligations in whole or partial consideration for the disposition of any
Collateral without the written consent of all of the Qualified Creditors. The
Collateral Agent agrees to make such demands and give such notices under the
Collateral Documents as may be requested by, and to take such action to enforce
the Collateral Documents and to foreclose upon, collect and dispose of the
Collateral or of the Collateral Documents as may be directed by, the Required
Creditors; provided, however, that the Collateral Agent shall not be required to
take any action that is contrary to law or the terms of the Collateral Documents
or this Agreement. Once a direction to take any action has been given by the
Required Creditors to the Collateral Agent, and subject to any other directions
which may be given from time to time by the Required Creditors, decisions
regarding the manner in which any such action is to be implemented and conducted
(with the exception of any decision to settle, compromise or dismiss any legal
proceeding, with or without prejudice) shall be made by the Collateral Agent,
with the assistance and upon the advice of its counsel. Notwithstanding the
provisions of the preceding sentence, any decision to settle, compromise or
dismiss any legal proceeding, with or without prejudice, which implements,
approves or results in or has the effect of causing any release, change or
occurrence, where such release, change or occurrence otherwise would require
unanimous approval of all of the Qualified Creditors pursuant to the terms of
this Agreement, also shall require the unanimous approval of all of the
Qualified Creditors.
(c)    Requesting Instructions. The Collateral Agent may at any time request
directions from the Creditors as to any course of action or other matter
relating to the performance of its duties under this Agreement and the
Collateral Documents, and the Creditors shall respond to such request in a
reasonably prompt manner.
(d)    Emergency Actions. If the Collateral Agent has asked the Required
Creditors for instructions following the receipt of any notice of an Event of
Default and if the Required Creditors have not responded to such request within
30 days, the Collateral Agent shall be authorized to take such actions with
regard to such Event of Default which the Collateral Agent, in good faith,
believes to be reasonably required to protect the Collateral from damage or
destruction; provided, however, that once instructions have been received from
the Required Creditors, the actions of the Collateral Agent shall be governed
thereby and the Collateral Agent shall not take any further action which would
be contrary to such instructions.


7

--------------------------------------------------------------------------------





(e)    Collateral Document Amendments. Except as provided in Section 2(b)(ii) of
this Agreement, an amendment, supplement, modification, restatement or waiver of
any provision of any Collateral Document, any consent to any departure by any
Grantor from any such provision, or the execution or acceptance by the
Collateral Agent of any Collateral Document not in effect on the date of this
Agreement shall be effective if, and only if, consented to in writing by the
Required Creditors (with the understanding that the Collateral Documents that
are identified in Exhibit A hereto are hereby approved by the Required
Creditors); provided, however, that, (i) no such amendment, supplement,
modification, restatement, waiver, consent or such Collateral Document not in
effect on the date of this Agreement which imposes any additional
responsibilities upon the Collateral Agent shall be effective without the
written consent of the Collateral Agent, and (ii) no such amendment, supplement,
modification, waiver or consent shall release any Collateral from the lien or
security interest created by any Collateral Document not subject to the
exception in Section 2(b)(ii) of this Agreement or narrow the scope of the
property or assets in which a lien or security interest is granted pursuant to
any Collateral Document or change the description of the obligations secured
thereby without the written consent of all Qualified Creditors.
(f)    Administrative Actions. The Collateral Agent shall have the right to take
such actions under this Agreement and under the Collateral Documents, not
inconsistent with the instructions of the Required Creditors or the terms of the
Collateral Documents and this Agreement, as the Collateral Agent deems necessary
or appropriate to perfect or continue the perfection of the liens on the
Collateral for the benefit of the Creditors.
(g)    Collateral Agent Acting Through Others. The Collateral Agent may perform
any of its duties under this Agreement and the Collateral Documents by or
through attorneys (which attorneys may be the same attorneys who represent any
Creditor), agents or other persons reasonably deemed appropriate by the
Collateral Agent. In addition, the Collateral Agent may act in good faith
reliance upon the opinion or advice of attorneys selected by the Collateral
Agent. In all cases the Collateral Agent may pay reasonable fees and expenses of
all such attorneys, agents or other persons as may be employed in connection
with the performance of its duties under this Agreement and the Collateral
Documents.
(h)    Resignation of Collateral Agent.
(i)    The Collateral Agent (A) may resign at any time upon notice to the
Creditors, and (B) may be removed at any time upon the written request of the
Required Creditors sent to the Collateral Agent and the other Creditors. For the
purposes of any determination of Required Creditors under this Section 2(h)(i),
the Pro Rata Share of any Insolvent Entity shall be disregarded.
(ii)    If the Collateral Agent shall resign or be removed, the Required
Creditors shall have the right to select a replacement Collateral Agent by
notice to the Collateral Agent and the other Creditors.
(iii)    Upon any replacement of the Collateral Agent, the Collateral Agent
shall assign all of the liens upon and security interests in all Collateral
under the Collateral Documents, and all right, title and interest of the
Collateral Agent under all the Collateral


8

--------------------------------------------------------------------------------





Documents, to the replacement Collateral Agent, without recourse to the
Collateral Agent or any Creditor and at the expense of the Company.
(iv)    No resignation or removal of the Collateral Agent shall become effective
until a replacement Collateral Agent shall have been selected as provided in
this Agreement and shall have assumed in writing the obligations of the
Collateral Agent under this Agreement and under the Collateral Documents. In the
event that a replacement Collateral Agent shall not have been selected as
provided in this Agreement or shall not have assumed such obligations within 90
days after the resignation or removal of the Collateral Agent, then the
Collateral Agent may apply to a court of competent jurisdiction for the
appointment of a replacement Collateral Agent.
(v)    Any replacement Collateral Agent shall be a bank, trust company, or
insurance company having capital, surplus and undivided profits of at least
$250,000,000.
(i)    Indemnification of Collateral Agent. Each Grantor, by its consent to this
Agreement, hereby agrees to indemnify and hold the Collateral Agent, its
officers, directors, employees and agents (including, but not limited to, any
attorneys acting at the direction or on behalf of the Collateral Agent) harmless
against any and all costs, claims, damages, penalties, liabilities, losses and
expenses (including, but not limited to, court costs and reasonable attorneys’
fees) which may be incurred by or asserted against the Collateral Agent or any
such officers, directors, employees and agents by reason of its status as agent
under this Agreement or which pertain, whether directly or indirectly, to this
Agreement, the Collateral Documents, or to any action or failure to act of the
Collateral Agent as agent hereunder, except to the extent any such action or
failure to act by the Collateral Agent constitutes gross negligence, willful
misconduct or a breach of this Agreement. The obligations of the Grantor under
this Section 2(i) shall survive the payment in full of the Obligations and the
termination of this Agreement.
(j)    Liability of Collateral Agent. In the absence of gross negligence,
willful misconduct or a breach of this Agreement, the Collateral Agent will not
be liable to any Creditor for any action or failure to act or any error of
judgment, negligence, mistake or oversight on its part or on the part of any of
its officers, directors, employees or agents. To the extent not paid by any
Grantor, each Creditor hereby severally, and not jointly, agrees to indemnify
and hold the Collateral Agent and each of its officers, directors, employees and
agents (collectively, “Indemnitees”) harmless from and against any and all
liabilities, costs, claims, damages, penalties, losses and actions of any kind
or nature whatsoever (including, without limitation, the reasonable fees and
disbursements of counsel for any Indemnitee) incurred by or asserted against any
Indemnitee arising out of or in relation to this Agreement or the Collateral
Documents or its status as agent under this Agreement or any action taken or
omitted to be taken by any Indemnitee pursuant to and in accordance with any of
the Collateral Documents and this Agreement, except to the extent arising from
the gross negligence, willful misconduct or breach of this Agreement, with each
Creditor being liable only for its Pro Rata Expenses Share of any such
indemnification liability. The obligations of the Creditors under this Section
2(j) shall survive the payment in full of the Obligations and the termination of
this Agreement.


9

--------------------------------------------------------------------------------





(k)    No Reliance on Collateral Agent. Neither the Collateral Agent nor any of
its officers, directors, employees or agents (including, but not limited to, any
attorneys acting at the direction or on behalf of the Collateral Agent) shall be
deemed to have made any representations or warranties, express or implied, with
respect to, nor shall the Collateral Agent or any such officer, director,
employee or agent be liable to any Creditor or responsible for (i) any
warranties or recitals made by any Grantor in the Collateral Documents or any
other agreement, certificate, instrument or document executed by any Grantor in
connection with the Collateral Documents, (ii) the due or proper execution or
authorization of this Agreement or any Collateral Documents by any party other
than the Collateral Agent, or the effectiveness, enforceability, validity,
genuineness or collectability as against any Grantor of any Collateral Document
or any other agreement, certificate, instrument or document executed by any
Grantor in connection with any Collateral Document, (iii) the present or future
solvency or financial worth of any Grantor, or (iv) the value, condition,
existence or ownership of any of the Collateral or the perfection of any lien
upon or security interest in the Collateral (whether now or hereafter held or
granted) or the sufficiency of any action, filing, notice or other procedure
taken or to be taken to perfect, attach or vest any lien or security interest in
the Collateral. Except as may be required by Section 2(b) of this Agreement, the
Collateral Agent shall not be required, either initially or on a continuing
basis, to (A) make any inquiry, investigation, evaluation or appraisal
respecting, or enforce performance by any Grantor of, any of the covenants,
agreements or obligations of any Grantor under any Collateral Document, or (B)
undertake any other actions (other than actions expressly required to be taken
by it under this Agreement). Nothing in any of the Collateral Documents,
expressed or implied, is intended to or shall be so construed as to impose upon
the Collateral Agent any obligations, duties or responsibilities except as set
forth in this Agreement and in the Collateral Documents. The Collateral Agent
shall be protected in acting upon any notice, request, consent, certificate,
order, affidavit, letter, telegram, telecopy or other paper or document given to
it by any person reasonably and in good faith believed by it to be genuine and
correct and to have been signed or sent by such person. The Collateral Agent
shall have no duty to inquire as to the performance or observance of any of the
terms, covenants or conditions of any of the Senior Indebtedness Documents.
Except upon the direction of the Required Creditors pursuant to Section 2(b) of
this Agreement, the Collateral Agent shall not be required to inspect the
properties or books and records of any Grantor for any purpose, including to
determine compliance by any Grantor with its covenants respecting the perfection
of security interests.
3.    Lien Priorities. The parties to this Agreement expressly agree that the
security interests and liens granted to the Collateral Agent shall secure the
Obligations on a pari passu basis for the benefit of the Creditors and that,
notwithstanding the relative priority or the time of grant, creation, attachment
or perfection under applicable law of any security interests and liens, if any,
of the Creditors upon or in any of the Collateral to secure any Obligations,
whether such security interests and liens are now existing or hereafter acquired
or arising and whether such security interests and liens are in or upon now
existing or hereafter arising Collateral, such security interests and liens
shall be first and prior security interests and liens (subject to security
interests and liens permitted by the Senior Indebtedness Documents) in favor of
the Collateral Agent to secure all of the Obligations on a pari passu basis for
the benefit of the Creditors.
4.    Certain Notices. Each of the Collateral Agent and each Creditor agrees to
use its best efforts to give to the others (a) copies of any notice of the
occurrence or existence of an


10

--------------------------------------------------------------------------------





Event of Default sent to any Grantor, simultaneously with the sending of such
notice to such Grantor, (b) notice of the occurrence or existence of an Event of
Default of which such party has knowledge, promptly after obtaining knowledge
thereof, (c) notice of the refusal of any Bank to make any loan or extension of
credit pursuant to the terms of any Senior Indebtedness Document, promptly after
such refusal, and (d) notice of an Enforcement by such party (excluding an
Enforcement approved by the Required Creditors as required by this Agreement),
prior to commencing such Enforcement, but the failure to give any of the
foregoing notices shall not affect the validity of such notice of an Event of
Default given to a Grantor or create a cause of action against or cause a
forfeiture of any rights of the party failing to give such notice or create any
claim or right on behalf of any third party. The Collateral Agent agrees to
deliver to each Creditor a copy of each notice or other communication received
by it under any Collateral Document as soon as practicable after receipt of such
notice or communication and a copy of any Collateral Document executed after the
date of this Agreement as soon as practicable after the execution thereof.
5.    Distribution of Proceeds of Collateral and Payments and Collections After
Enforcement.
(a)    On and after the occurrence of an Event of Default (unless such Event of
Default has been waived pursuant to the terms of the Bank Credit Agreement with
the consent of the holders of a majority of the outstanding principal amount of
the Senior Notes issued under each Note Purchase Agreement (in the case of an
Event of Default under the Bank Credit Agreement) or waived pursuant to the
terms of the applicable Note Purchase Agreement with the consent of the Required
Lenders as defined in the Bank Credit Agreement (in the case of an Event of
Default under a Note Purchase Agreement) and the holders of a majority of the
outstanding principal amount of the Senior Notes issued under the other Note
Purchase Agreement), all proceeds of Collateral held or received by the
Collateral Agent or any Creditor and any other collections or payments received,
directly or indirectly, by the Collateral Agent or any Creditor on or with
respect to any Obligations (including, without limitation, any amount of any
balances held by the Collateral Agent or any Creditor for the account of any
Grantor or any other property held or owing by it to or for the credit or for
the account of any Grantor setoff or appropriated by it, any payment under any
guaranty constituting a Senior Indebtedness Document, any payment in an
insolvency or reorganization proceeding and the proceeds from any sale of any
Obligations or any interest therein to any Grantor or any Affiliate of any
Grantor, but excluding, except as otherwise provided in paragraph (b) of this
Section 5, amounts on deposit in the Special Cash Collateral Account provided
for in paragraph (b) of this Section 5) shall be delivered to the Collateral
Agent and distributed as follows:
(i)    First, to the Collateral Agent in the amount of any unpaid Collateral
Agent Expenses;
(ii)    Next, to the extent proceeds remain, to the Creditors in the amount of
any unreimbursed amounts paid by the Creditors to any Indemnitee pursuant to
Section 2(j) of this Agreement, pro rata in proportion to the respective
unreimbursed amounts thereof paid by each Creditor; and


11

--------------------------------------------------------------------------------





(iii)    Next, to the extent proceeds remain, to each Creditor an amount equal
to its Obligation Share of such proceeds in respect of Obligations owing to it
under the Senior Indebtedness Documents.
Notwithstanding the foregoing, with respect to any collections or payments
received by any Creditor on or after the occurrence of an Event of Default but
prior to the date of the occurrence of an Enforcement, (1) such collections and
payments shall be subject to the distribution provisions of clauses (i) through
(iii), above, only to the extent that the principal amount of the Obligations
owed to such Creditor on the date of such Enforcement is less than the principal
amount of the Obligations owed to such Creditor on the date of such Event of
Default, and (2) the amount of any such collections and payments subject to the
distribution provisions of clause (i) through (iii) above, in accordance with
clause (1) shall not be so distributed until the date of the occurrence of such
Enforcement. For the purposes of the preceding sentence, any collection or
payment received by the Bank Agent on behalf of the Banks shall be considered to
have been received by the Banks, and applied to pay the Obligations owed to the
Banks, to which such payment or collection relates whether or not distributed by
the Bank Agent to the Banks.
After the Obligations have been finally paid in full in cash, the balance of
proceeds of the Collateral, if any, shall be paid to any Grantor or as otherwise
required by law.
(b)    Any payment pursuant to clause (a)(iii) above with respect to undrawn
amounts of outstanding Letters of Credit shall be paid to the Collateral Agent
for deposit in an account (the “Special Cash Collateral Account”) to be held as
collateral for the Obligations and disposed of as provided herein. On each date
after the occurrence of an Enforcement on which a payment is made to a
beneficiary pursuant to a draw on a Letter of Credit, the Collateral Agent shall
distribute from the Special Cash Collateral Account for application to the
payment of the reimbursement obligation due to the Banks with respect to such
draw an amount equal to the product of (1) the amount then on deposit in the
Special Cash Collateral Account, and (2) a fraction, the numerator of which is
the amount of such draw and the denominator of which is the aggregate undrawn
amount of all outstanding Letters of Credit immediately prior to such draw. On
each date after the occurrence of an Enforcement on which a reduction in the
undrawn amount of any outstanding Letter of Credit occurs other than on account
of a payment made to a beneficiary pursuant to a draw on a Letter of Credit,
then the Collateral Agent shall distribute from the Special Cash Collateral
Account an amount equal to the product of (1) the amount then on deposit in the
Special Cash Collateral Account and (2) a fraction the numerator of which is the
amount of such reduction and the denominator of which is the aggregate undrawn
amount of all outstanding Letters of Credit immediately prior to such reduction,
which amount shall be distributed as provided in clauses (a)(i) through (iii)
above. At such time as the undrawn amount of outstanding Letters of Credit is
reduced to zero, any amount remaining in the Special Cash Collateral Account,
after the distribution therefrom as provided above, shall be distributed as
provided in clauses (a)(i) through (iii) above.
(c)    Any re-allocations of any payments or distributions initially made or
received on any Obligations due to payments and transfers among the Creditors
and the Collateral Agent under this Section 5 shall be deemed to reduce the
Obligations of any Creditor receiving any such


12

--------------------------------------------------------------------------------





payment or other transfer under this Section 5 and shall be deemed to restore
and reinstate the Obligations of any Creditor making any such payment or other
transfer under this Section 5, in each case by the amount of such payment and
other transfer; provided that if for any reason such restoration and
reinstatement shall not be binding against the Company or any other Grantor,
then the Creditors and the Collateral Agent agree to take such actions as shall
have the effect of placing them in the same relative positions as they would
have been if such restoration and reinstatement had been binding against the
Company and the other Grantors.
6.    Certain Credit Extensions and Amendments to Agreements by the Creditors;
Actions Related to Collateral; Other Liens, Security Interests and Guaranties.
(a)    The Bank Agent, on its behalf and on behalf of the Banks, agrees that,
without the prior written consent of Noteholders holding a majority of the
outstanding principal amount of the Senior Notes under each Note Purchase
Agreement, it will not (i) amend, modify, supplement or restate, or waive (A)
any Specified Provision if the effect of such amendment, modification,
supplement, restatement, or waiver causes any Specified Provision to become more
restrictive with respect to the Company or any subsidiary thereof or (B) any
other provision of the Bank Credit Agreement or any agreement, document or
instrument delivered in connection therewith, if any Grantor makes any payment
or gives any other financial accommodation (other than reimbursement of
out-of-pocket expenses and customary amendment fees) in connection therewith,
(ii) except for any guarantees securing all of the Obligations constituting
Senior Indebtedness Documents, retain or obtain the primary or secondary
obligations of any other obligor or obligors with respect to all or any part of
the Obligations evidenced by the Bank Credit Agreement and the agreements,
documents and instruments delivered in connection therewith or (iii) from and
after the institution of any bankruptcy or insolvency proceeding involving any
Grantor, as respects the Collateral enter into any agreement with any Grantor
with respect to post-petition usage of cash collateral, post-petition financing
arrangements or adequate protection.
(b)    
(i) Each Prudential Noteholder under the Prudential Note Purchase Agreement
agrees that, without the prior written consent of Banks holding a majority of
the outstanding principal amount of Obligations under and undrawn commitments to
extend credit under the Bank Credit Agreement and without the prior written
consent of NY Life Noteholders holding a majority of the outstanding principal
amount of the Senior Notes under the NY Life Note Purchase Agreement, it will
not (i) amend, modify, supplement, restate, or waive (A) any Specified Provision
if the effect of such amendment, modification, supplement, restatement or waiver
causes any Specified Provision to become more restrictive with respect to the
Company or any subsidiary of the Company or (B) any other provision of the
Prudential Note Purchase Agreement or Prudential Senior Notes if any Grantor
makes any payment or gives any other financial accommodation (other than
reimbursement of out-of-pocket expenses and customary amendment fees) in
connection therewith, (ii) except for any guarantees securing all of the
Obligations constituting Senior Indebtedness Documents, retain or obtain the
primary or secondary obligations of any other obligor or obligors with respect
to all or any part of the Obligations evidenced by the Prudential Note Purchase
Agreement and the Prudential Senior Notes or (iii) from and after the
institution of any bankruptcy


13

--------------------------------------------------------------------------------





or insolvency proceeding involving any Grantor, as respects the Collateral enter
into any agreement with any Grantor with respect to post-petition usage of cash
collateral, post-petition financing arrangements or adequate protection.
(ii) Each NY Life Noteholder under the NY Life Note Purchase Agreement agrees
that, without the prior written consent of Banks holding a majority of the
outstanding principal amount of Obligations under and undrawn commitments to
extend credit under the Bank Credit Agreement and without the prior written
consent of Prudential Noteholders holding a majority of the outstanding
principal amount of the Senior Notes under the Prudential Note Purchase
Agreement, it will not (i) amend, modify, supplement, restate, or waive (A) any
Specified Provision if the effect of such amendment, modification, supplement,
restatement or waiver causes any Specified Provision to become more restrictive
with respect to the Company or any subsidiary of the Company or (B) any other
provision of the NY Life Note Purchase Agreement or NY Life Senior Notes if any
Grantor makes any payment or gives any other financial accommodation (other than
reimbursement of out-of-pocket expenses and customary amendment fees) in
connection therewith, (ii) except for any guarantees securing all of the
Obligations constituting Senior Indebtedness Documents, retain or obtain the
primary or secondary obligations of any other obligor or obligors with respect
to all or any part of the Obligations evidenced by the NY Life Note Purchase
Agreement and the NY Life Senior Notes or (iii) from and after the institution
of any bankruptcy or insolvency proceeding involving any Grantor, as respects
the Collateral enter into any agreement with any Grantor with respect to
post-petition usage of cash collateral, post-petition financing arrangements or
adequate protection.
(c)    Each Creditor agrees that it will have recourse to the Collateral only
through the Collateral Agent, that it shall have no independent recourse to the
Collateral and that it shall refrain from exercising any rights or remedies
under the Collateral Documents which have or may have arisen or which may arise
as a result of an Event of Default or an acceleration of the maturities of the
Obligations, except that, upon the direction of the Required Creditors, any
Creditor may set off any amount of any balances held by it for the account of
any Grantor or any other property held or owing by it to or for the credit or
for the account of any Grantor, provided that the amount set off is delivered to
the Collateral Agent for application pursuant to Section 5 of this Agreement.
Without such direction, no Creditor shall set off any such amount. For the
purposes of determining whether such direction to setoff has been given, any
Creditor which has not voted in favor of or against such setoff within three
business days of receiving notice from another Creditor of its intent to setoff
will be deemed to have voted in favor of such setoff. For the purposes of
perfection any setoff rights which may be available under applicable law, any
balances held by the Collateral Agent or any Creditor for the account of any
Grantor or any other property held or owing by the Collateral Agent or any
Creditor to or for the credit or account of any Grantor shall be deemed to be
held as agent for all Creditors.
(d)    No Creditor shall take or receive a security interest in or a lien upon
any of the property or assets of any Grantor as security for the payment of any
Obligations other than liens and security interests granted to the Collateral
Agent in the Collateral pursuant to the Collateral Documents. The existence of a
common law lien on deposit accounts shall not be prohibited by


14

--------------------------------------------------------------------------------





the provisions of this paragraph (d) provided that any realization on such lien
and the application of the proceeds thereof shall be subject to the provisions
of this Agreement.
(e)    Nothing contained in this Agreement shall (i) prevent any Creditor from
imposing a default rate of interest in accordance with any Senior Indebtedness
Document or prevent a Creditor from raising any defenses in any action in which
it has been made a party defendant or has been joined as a third party, except
that the Collateral Agent may direct and control any defense directly relating
to the Collateral or any one or more of the Collateral Documents as directed by
the Required Creditors, which shall be governed by the provisions of this
Agreement, or (ii) affect or impair the right any Creditor may have under the
terms and conditions governing the Obligations to accelerate and demand
repayment of such Obligations. Subject only to the express limitations set forth
in this Agreement, each Creditor retains the right to freely exercise its rights
and remedies as a general creditor of the Grantors in accordance with applicable
law and agreements with the Grantors, including without limitation the right to
file a lawsuit and obtain a judgment therein against the Grantors and to enforce
such judgment against any assets of the Grantors other than the Collateral.
(e)    Subject to the provisions set forth in this Agreement, each Creditor and
its affiliates may (without having to account therefor to any Creditor) own,
sell, acquire and hold equity and debt securities of the Grantors and lend money
to and generally engage in any kind of business with the Grantors (as if, in the
case of U.S. Bank National Association, it was not acting as Collateral Agent),
and, subject to the provisions of this Agreement, the Creditors and their
affiliates may accept dividends, interest, principal payments, fees and other
consideration from the Grantors for services in connection with this Agreement
or otherwise without having to account for the same to the other Creditors,
provided that any such amounts which constitute Obligations are provided for in
the applicable Senior Indebtedness Documents.
7.    Accounting; Adjustments.
(a)    The Collateral Agent and each Creditor agrees to render an accounting to
any of the others of the amounts of the outstanding Obligations, receipts of
payments from the Grantors or from the Collateral and of other items relevant to
the provisions of this Agreement upon the reasonable request from one of the
others as soon as reasonably practicable after such request, giving effect to
the application of payments and collections as hereinbefore provided in this
Agreement.
(b)    Each party hereto agrees that to the extent any payment of any
Obligations made to it hereunder is in excess of the amount due to be paid to it
hereunder, or in the event any payment of any Obligations made to any party
hereto is subsequently invalidated, declared fraudulent or preferential, set
aside or required to be paid to a trustee, receiver, or any other party under
any bankruptcy act, state or federal law, common law or equitable cause
(“Avoided Payments”), then it shall pay to the other parties hereto (or in the
case of Avoided Payments the other parties shall pay to it) such amounts so
that, after giving effect to the payments hereunder by all parties, the amounts
received by all parties are not in excess of the amounts to be paid to them
hereunder as though any payment so invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid had not been made.


15

--------------------------------------------------------------------------------





8.    Notices. Except as otherwise expressly provided herein, any notice
required or desired to be served, given or delivered hereunder shall be in
writing, and shall be deemed to have been validly served, given or delivered
three (3) business days after deposit in the United States mails, with proper
postage prepaid, one business day after delivery to a courier for next day
delivery, upon delivery by courier or upon transmission by telecopy or similar
electronic medium (provided that a copy of any such notice sent by such
transmission is also sent by one of the other means provided hereunder within
one day after the date sent by such transmission) to the addresses set forth
below the signatures hereto, with a copy to any person or persons set forth
below such signature shown as to receive a copy, or to such other address as any
party designates to the others in the manner herein prescribed. Any party giving
notice to any other party hereunder shall also give copies of such notice to all
other parties. Any notice delivered to the Bank Agent shall be deemed to be
delivered to all of the Banks.
9.    Contesting Liens or Security Interests; No Partitioning or Marshaling of
Collateral; Contesting Obligations.
(a)    No Creditor shall contest the validity, perfection, priority or
enforceability of or seek to avoid, have declared fraudulent or have put aside
any lien or security interest granted to the Collateral Agent and each party
hereby agrees to cooperate in the defense of any action contesting the validity,
perfection, priority or enforceability of such liens or security interests. Each
party shall also use its best efforts to notify the other parties of any change
in the location of any of the Collateral or the business operations of any
Grantor or of any change in law which would make it necessary or advisable to
file additional financing statements in another location as against any Grantor
with respect to the liens and security interests intended to be created by the
Collateral Documents, but the failure to do so shall not create a cause of
action against the party failing to give such notice or create any claim or
right on behalf of any other party to this Agreement and any third party.
(b)    Notwithstanding anything to the contrary in this Agreement or in any
Collateral Document, no Creditor shall have the right to have any of the
Collateral, or any security interest or other property being held as security
for all or any part of the Obligations by the Collateral Agent, partitioned, or
to file a complaint or institute any proceeding at law or in equity to have any
of the Collateral or any such security interest or other property partitioned,
each Creditor hereby waives any such right. The Collateral Agent and each
Creditor hereby waive any and all rights to have the Collateral, or any part
thereof, marshaled upon any foreclosure of any of the liens or security
interests securing the Obligations.
(c)    Neither the Collateral Agent nor any Creditor shall contest the validity
or enforceability of or seek to avoid, have declared fraudulent or have set
aside any Obligations (including, without limitation, any guaranty thereof). In
the event any Obligations are invalidated, avoided, declared fraudulent or set
aside for the benefit of any Grantor, the Collateral Agent and the Creditors
agree that such Obligations shall nevertheless be considered to be outstanding
for all purposes of this Agreement.
10.    No Additional Rights for Grantors Hereunder. Each Grantor, by its consent
hereto, acknowledges that it shall have no rights under this Agreement. If the
Collateral


16

--------------------------------------------------------------------------------





Agent or any Creditor shall violate the terms of this Agreement, each Grantor
agrees, by its consent hereto, that it shall not use such violation as a defense
to any enforcement by any such party against such Grantor nor assert such
violation as a counterclaim or basis for setoff or recoupment against any such
party.
11.    Bankruptcy Proceedings. Nothing contained herein shall limit or restrict
the independent right of any Creditor to initiate an action or actions in any
bankruptcy, reorganization, compromise, arrangement, insolvency, readjustment of
debt, dissolution or liquidation or similar proceeding in its individual
capacity and to appear or be heard on any matter before the bankruptcy or other
applicable court in any such proceeding, including, without limitation, with
respect to any question concerning the post-petition usage of Collateral and
post-petition financing arrangements, provided such initiating Creditor provides
all other Creditors prior notice of the initiation of any such action. The
Collateral Agent is not entitled to initiate such actions on behalf of any
Creditor or to appear and be heard on any matter before the bankruptcy or other
applicable court in any such proceeding as the representative of any Creditor.
The Collateral Agent is not authorized in any such proceeding to enter into any
agreement for, or give any authorization or consent with respect to, the
post-petition usage of Collateral, unless such agreement, authorization or
consent has been approved in writing by the Required Creditors. This Agreement
shall survive the commencement of any such bankruptcy, reorganization,
compromise, arrangement, insolvency, readjustment of debt, dissolution or
liquidation or similar proceeding.
12.    Independent Credit Investigation. Neither the Collateral Agent nor any
Creditor, nor any of its respective directors, officers, agents or employees,
shall be responsible to any of the others for the solvency or financial
condition of any Grantor or the ability of any Grantor to repay any of the
Obligations, or for the value, sufficiency, existence or ownership of any of the
Collateral, the perfection or vesting of any lien or security interest, or the
statements of any Grantor, oral or written, or for the validity, sufficiency or
enforceability of any of the Obligations, any Senior Indebtedness Document, any
Collateral Documents, any document or agreement executed or delivered in
connection with or pursuant to any of the foregoing, or the liens or security
interests granted by the Grantors in connection therewith. Each of the
Collateral Agent and each Creditor has entered into its respective financial
agreements with the Grantors based upon its own independent investigation, and
makes no warranty or representation to the other, nor does it rely upon any
representation by any of the others, with respect to the matters identified or
referred to in this Section.
13.    Supervision of Obligations. Except to the extent otherwise expressly
provided herein, each Creditor shall be entitled to manage, supervise, amend and
modify (including, without limitation, an amendment to increase the amount of
such Obligations or waive an Event of Default) the obligations of the Grantors
to it in accordance with applicable law and such Creditor’s practices in effect
from time to time without regard to the existence of any other Creditor.
14.    Turnover of Collateral. If any Creditor acquires custody, control or
possession of any Collateral or any proceeds thereof other than pursuant to the
terms of this Agreement, such Creditor shall promptly cause such Collateral or
the proceeds of such Collateral to be delivered to or put in the custody,
possession or control of the Collateral Agent for disposition and distribution
in accordance with the provisions of Section 5 of this Agreement. Until such
time


17

--------------------------------------------------------------------------------





as such Creditor shall have complied with the provisions of the immediately
preceding sentence, such Creditor shall be deemed to hold such Collateral and
the proceeds thereof in trust for the parties entitled thereto under this
Agreement.
15.    Options to Purchase.
(a)    After the occurrence of a Purchase Option Trigger Event (as defined
below), each Bank shall have the option to purchase all (but not less than all)
of the outstanding Obligations owed to the Noteholders under each Note Purchase
Agreement at a purchase price equal to 100% of the amount of such Obligations on
the date of purchase (including all interest thereon to the date of purchase),
plus an amount equal to the Yield-Maintenance Amount which would be payable
under the applicable Note Purchase Agreement if the Senior Notes issued
thereunder were prepaid pursuant to the optional prepayment provisions of the
applicable Note Purchase Agreement on such date of purchase.
(b)    After the occurrence of a Purchase Option Trigger Event, each Noteholder
under a Note Purchase Agreement shall have the option to purchase all (but not
less than all) of the outstanding Obligations owed to the Banks at a purchase
price equal to 100% of the amount thereof on the date of purchase (including all
interest thereon to the date of purchase) and all (but not less than all) of the
outstanding Obligations owed to the Noteholders under the other Note Purchase
Agreement at a purchase price equal to 100% of the amount of such Obligations on
the date of purchase (including all interest thereon to the date of purchase),
plus an amount equal to the Yield-Maintenance Amount which would be payable
under such other Note Purchase Agreement if the Senior Notes issued thereunder
were prepaid pursuant to the optional prepayment provisions of the applicable
Note Purchase Agreement on such date of purchase.
(c)    Any Creditor desiring to exercise its option to purchase under this
Section 15 may do so by giving notice to the Creditors whose Obligations are to
be purchased. The closing of the purchase and sale shall take place on the fifth
business day after such notice is given. At the closing, the buyer will pay the
sellers the purchase price of the Obligations being purchased except that, with
respect to the purchase of exposures in respect of outstanding but undrawn
Letters of Credit, the purchase shall be a risk participation therein payable at
the same time as the related Letters of Credit are drawn. Payment of such
purchase price shall be made in the same manner as specified in the applicable
Senior Indebtedness Documents. Any notice of exercise of any such option to
purchase shall be irrevocable. In the event more than one notice of exercise of
an option to purchase under this Section 15 is given, only the notice first
given shall be effective and the other notices given shall be ineffective.
(d)    For the purposes of this Section 15, a “Purchase Option Trigger Event”
shall occur when (i) an Event of Default has occurred and is continuing, (ii)
any Creditor has notified the Collateral Agent and each other Creditor of its
desire to direct the Collateral Agent to take action hereunder, and (iii) within
60 days after the notice specified in clause (ii), the Required Creditors shall
not have authorized the Collateral Agent to take such action and the Creditor
giving such notice shall not have withdrawn such notice by notice given to the
Collateral Agent and the other Creditors.


18

--------------------------------------------------------------------------------





16.    Amendment. This Agreement and the provisions hereof may be amended,
modified or waived only by a writing signed by the Collateral Agent, the Bank
Agent, on its behalf and on behalf of the Banks, and each of the Noteholders.
17.    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of each of the parties
hereto, including subsequent holders of the Obligations and persons subsequently
becoming parties to the Senior Indebtedness Documents as Creditors; provided
that (a) neither the Collateral Agent nor any Creditor shall assign or transfer
any interest in any Obligations or permit such person to become such a party to
the applicable Senior Indebtedness Documents unless such transfer or assignment
is made subject to this Agreement and such transferee, assignee or person
assumes the obligations of the transferor or assignor or the obligations of a
Creditor, as the case may be, hereunder from and after the time of such transfer
or assignment or the time such person becomes a party to the applicable Senior
Indebtedness Documents, as the case may be, and (b) the appointment of any
replacement Collateral Agent shall be subject to the provisions of Section 2 of
this Agreement.
18.    Limitation Relative to Other Agreements. Nothing contained in this
Agreement is intended to impair (a) as between the Noteholders and the Grantors,
the rights of the Noteholders and the obligations of the Grantors under their
respective Note Purchase Agreements and Senior Notes, or (b) as between the Bank
Agent, the Banks and the Grantors, the rights of the Bank Agent and the Banks
and the obligations of the Grantors under the Bank Credit Agreement and the
agreements, documents and instruments delivered in connection therewith.
19.    Counterparts. This Agreement may be executed in several counterparts and
by each party on a separate counterpart, each of which, when so executed and
delivered, shall be an original, but all of which together shall constitute but
one and the same instrument. In proving this Agreement, it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought. Any facsimile or .pdf copy of a
signature hereto shall have the same effect as the original thereof.
20.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED AS TO VALIDITY,
INTERPRETATIONS, ENFORCEABILITY AND EFFECT BY THE INTERNAL LAWS (AS OPPOSED TO
CONFLICT OF LAWS PROVISIONS) OF THE STATE OF ILLINOIS.
21.    Confirmations and Agreements.
(i)    The Bank Agent confirms that the Banks have approved this Agreement as of
the date hereof. The Company confirms that each Noteholder party to a Note
Purchase Agreement as of the date hereof appears in the signature pages hereto.
(ii)    Each party subject hereto agrees that it will not, and will use
commercially reasonable efforts to cause its agents, employees, officers,
directors, shareholders, partners, and its representatives associated with or
acting on its behalf (collectively, the “Representatives”), and its
sub-contractors, if any, not to, directly or indirectly through a third-party
intermediary, in connection with this Agreement and the transactions resulting
herefrom, offer, pay, promise to pay,


19

--------------------------------------------------------------------------------





or authorize the giving of money or anything of value to any Government Official
(as defined below) for the purpose of inducing such Government Official to use
his or her influence or position with the government or instrumentality thereof
to affect or influence any act or decision of such government or
instrumentality, in order to assist in obtaining or retaining business for,
directing business to, or securing an improper advantage for such party.
(b)    Each party subject hereto will, and will use commercially reasonable
efforts to cause its Representatives and sub-contractors, if any, to maintain
books and records that accurately reflect any payment of money or thing of value
to a Government Official, directly or indirectly, in connection with any matter
relating to this Agreement.
(c)    The term “Government Official” includes any employee, agent or
representative of a non-US government, and any non-US political party, party
official or candidate. Government Official may also include royalty, non-US
legislators, representatives of non-US state-owned enterprises, employees of
public international organizations (including but not limited to the United
Nations, International Monetary Fund, World Bank and other international
agencies and organizations), and employees and officers of foreign embassies or
trade organizations having offices in the US, regardless of rank or position,
and any individuals acting on behalf of a Government Official.
(d)    On any date on which the Obligations or any other amounts need to be
determined, the Collateral Agent shall use the rate of exchange specified in
Section 5.8 of the Bank Credit Agreement to determine the U.S. Dollar equivalent
of any foreign currency (if any) in which such Obligations or other amounts are
denominated, and such U.S. Dollar equivalent shall be used for purposes of
determining that portion of the Obligations or such other amounts denominated in
the applicable foreign currencies on such date.
The remainder of this page is intentionally blank.


    








20

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.
U.S. BANK NATIONAL ASSOCIATION
as Bank Agent and Collateral Agent


By: ________________________________
Name:    
Title:    




Notice information:
800 Nicollet Mall
Mail Code BC-MN-HO3P
Minneapolis, MN 55402
Attention: Andrew Feikema
Telephone: (612) 303-3505
Fax: (612) 303-2265
E-mail: Andrew.feikema@usbank.com






Signature Page to
Amended and Restated Intercreditor and Collateral Agency Agreement

--------------------------------------------------------------------------------





THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, as a Noteholder
By: ________________________________
Vice President




Notice information:
The Prudential Insurance Company of America
c/o Prudential Private Capital
60 South Sixth Street, Suite 3710
Minneapolis, MN 55402


Attention: Managing Director






Signature Page to
Amended and Restated Intercreditor and Collateral Agency Agreement

--------------------------------------------------------------------------------





GIBRALTAR LIFE INSURANCE CO., LTD., as
a Noteholder
THE PRUDENTIAL LIFE INSURANCE
COMPANY, LTD., as a Noteholder




By:     Prudential Investment Management Japan
Co., Ltd., as Investment Manager


By: PGIM, Inc., as Sub-Adviser




By: ________________________________
Vice President


Notice information:
The Prudential Insurance Company of America
c/o Prudential Private Capital
60 South Sixth Street, Suite 3710
Minneapolis, MN 55402


Attention: Managing Director


Signature Page to
Amended and Restated Intercreditor and Collateral Agency Agreement

--------------------------------------------------------------------------------





RGA REINSURANCE COMPANY, as a
Noteholder
ZURICH AMERICAN INSURANCE
COMPANY, as a Noteholder


By:     Prudential Private Placement Investors, L.P.
(as Investment Advisor)


By: Prudential Private Placement Investors, Inc.
(as its General Partner)




By: ______________________________________
Vice President


Notice information:


The Prudential Insurance Company of America
c/o Prudential Private Capital
60 South Sixth Street, Suite 3710
Minneapolis, MN 55402


Attention: Managing Director




Signature Page to
Amended and Restated Intercreditor and Collateral Agency Agreement

--------------------------------------------------------------------------------





NYL INVESTORS LLC, as Investment
Manager
By: _______________________________
Notice information:
NYL Investors LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010
Attention: Private Capital Investors
2nd Floor
Fax # 908-840-3385
with a copy sent electronically to:
FIIGLibrary@nylim.com
TraditionalPVtOPs@nylim.com


and with a copy of any notices regarding defaults or Events of Default under the
operative documents to:


Attention: Office of General Counsel
Investment Section, Room 1016
Fax #212-576-8340








Signature Page to
Amended and Restated Intercreditor and Collateral Agency Agreement

--------------------------------------------------------------------------------






EXHIBIT A
LIST OF COLLATERAL DOCUMENTS
Amended and Restated Pledge Agreement, dated as of April 17, 2020, made by Graco
Inc.








--------------------------------------------------------------------------------





ACKNOWLEDGMENT OF AND CONSENT AND AGREEMENT
TO AMENDED AND RESTATED INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT
Each of the undersigned, a Grantor described in the Amended and Restated
Intercreditor and Collateral Agency Agreement set forth above, acknowledges and,
to the extent required, consents to the terms and conditions of the Amended and
Restated Intercreditor and Collateral Agency Agreement. Each of the undersigned
Grantors does hereby further acknowledge and agree to its agreements under
Sections 2(i), 5(c) and 10 of the Amended and Restated Intercreditor and
Collateral Agency Agreement and acknowledges and agrees that it is not a
third-party beneficiary of, nor has any rights under, the Amended and Restated
Intercreditor and Collateral Agency Agreement. Each of the undersigned confirms
that the signatories to this Acknowledgment of and Consent and Agreement to
Amended and Restated Intercreditor and Collateral Agency Agreement constitute
all of the Grantors in existence as of the date hereof.
This Acknowledgment of and Consent and Agreement to Amended and Restated
Intercreditor and Collateral Agency Agreement and any amendment hereof may be
executed in several counterparts and by each party on a separate counterpart,
each of which, when so executed and delivered, shall be an original, but all of
which together shall constitute but one of the same instrument. In proving this
Acknowledgment of and Consent and Agreement to Amended and Restated
Intercreditor and Collateral Agency Agreement it shall not be necessary to
produce or account for more than one such counterpart signed by the party
against whom enforcement is sought.
The remainder of this page is intentionally blank.




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each party below has caused this Acknowledgment of and
Consent and Agreement to Amended and Restated Intercreditor and Collateral
Agency Agreement to be executed by its duly authorized officer as of April __,
2020.
GRACO INC.
By: _______________________________
Name: Mark W. Sheahan
Title: Chief Financial Officer and Treasurer


GEMA USA INC.
GRACO HIGH PRESSURE EQUIPMENT INC.
Q.E.D. ENVIRONMENTAL SYSTEMS, INC.
WHITE KNIGHT FLUID HANDLING INC.




By: _______________________________
Name: Mark W. Sheahan
Title: President
GRACO MINNESOTA INC.
By: _______________________________
Name: Caroline M. Chambers
Title: Chief Financial Officer and Treasurer


 








--------------------------------------------------------------------------------






EXHIBIT B
Pledge Agreement, as amended and restated
Attached





--------------------------------------------------------------------------------






AMENDED AND RESTATED PLEDGE AGREEMENT
THIS AMENDED AND RESTATED PLEDGE AGREEMENT (this “Agreement”), dated as of April
17, 2020, is made and given by GRACO INC., a corporation organized under the
laws of the State of Minnesota (the “Pledgor”) to U.S. BANK NATIONAL ASSOCIATION
as Collateral Agent (in such capacity, and together with any successors in such
capacity, the “Secured Party”) for the banks (the “Banks”) from time to time
party to the Credit Agreement defined below and the noteholders (the
“Noteholders” and collectively with the Banks, the “Creditors”) from time to
time holding notes issued under the Note Purchase Agreements defined below.


RECITALS
A.    Graco Inc., a Minnesota corporation (the “Borrower”), the Borrowing
Subsidiaries from time to time party thereto, the Banks (as named therein from
time to time) and U.S. Bank National Association, as Agent, have entered into a
Credit Agreement dated as of May 23, 2011 (as the same has been amended and as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”) pursuant to which the Banks have agreed to
extend to the Borrower certain credit accommodations, including loan and letter
of credit facilities.


B.    The Borrower, The Prudential Life Insurance Company and certain other
Noteholders are parties to a Note Agreement dated as of March 11, 2011 (as the
same has been amended and as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Prudential Note Purchase Agreement”).


C.    The Borrower, NYL Investors LLC, and certain other Noteholders are parties
to a Master Note Agreement dated as of January 29, 2020 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the “NY
Life Note Purchase Agreement”; together with the Prudential Note Purchase
Agreement, the “Note Purchase Agreements”; the Note Purchase Agreements,
together with the Credit Agreement and the agreements, documents and instruments
delivered in connection with any or all of the foregoing, as each may be
amended, restated, supplemented or otherwise modified from time to time, the
“Senior Indebtedness Documents”).


D.    The Agent, the Secured Party and the Noteholders have entered into an
Amended and Restated Intercreditor and Collateral Agency Agreement dated as of
April 17, 2020 (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Intercreditor Agreement”), pursuant to which
the Secured Party has been appointed Collateral Agent.


E.    The Pledgor is the owner of the stock or other ownership or membership
interests (the “Pledged Interests”) described in Schedule I hereto issued by the
issuers named thereon. The Pledgor may own stock or other ownership or
membership interests in such issuers in excess


1

--------------------------------------------------------------------------------





of the percentage set forth on Schedule I, but the term “Pledged Interests”
shall be limited to the percentage of stock or other ownership or membership
interest listed on Schedule I, and all assets described in Sections 2(b) and
(c) hereof consistent therewith.


F.    It is a term and condition of the Senior Indebtedness Documents that
Pledgor enter into this Agreement and grant the security interests and pledges
provided herein.


G.    The Pledgor finds it advantageous, desirable and in the best interests of
the Pledgor to comply with the requirement that this Agreement be executed and
delivered to the Secured Party.


H.    The relative rights and priorities of the Creditors in respect of the
Collateral (as defined below) are governed by the Intercreditor Agreement.


NOW, THEREFORE, in consideration of the premises and in order to induce the
Creditors to continue to extend credit accommodations to the Borrower, the
Pledgor hereby agrees with the Secured Party for the benefit of the Secured
Party (on behalf of the Creditors) as follows:


Section 1.    Defined Terms. As used in this Agreement, the following terms
shall have the meanings indicated:


“Collateral” shall have the meaning given to such term in Section 2.


“Event of Default” shall have the meaning given to such term in the
Intercreditor Agreement.


“Lien” shall mean any security interest, mortgage, pledge, lien, charge,
encumbrance, title retention agreement or analogous instrument or device
(including the interest of the lessors under capitalized leases), in, of or on
any assets or properties of the Person referred to.


“Permitted Lien” shall have the meaning given to such term in Section 4(a).


“Person” shall have the meaning given to such term in the Intercreditor
Agreement.


“Pledged Interests” shall have the meaning given to such term in the Recitals.


“Secured Obligations” shall mean all of the “Obligations” under and as defined
in the Credit Agreement and all of the obligations owing to the Noteholders
under the Note Purchase Agreements, including, without limitation, all of the
“Obligations” under and as defined in the Intercreditor Agreement.


“Security Interest” shall have the meaning given to such term in Section 2.




2

--------------------------------------------------------------------------------





(a)    Terms Defined in Uniform Commercial Code. All other terms used in this
Agreement that are not specifically defined herein or the definitions of which
are not incorporated herein by reference shall have the meaning assigned to such
terms in Article 9 of the Uniform Commercial Code as adopted in the State of
Minnesota.
(b)    Singular/Plural, Etc. Unless the context of this Agreement otherwise
clearly requires, references to the plural include the singular, the singular,
the plural and “or” has the inclusive meaning represented by the phrase
“and/or.” The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.” The words “hereof,” “herein,”
“hereunder,” and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement. References to
Sections are references to Sections in this Agreement unless otherwise provided.


Section 2.    Pledge. As security for the payment and performance of all of the
Secured Obligations, the Pledgor hereby pledges to the Secured Party for the
benefit of the Secured Party and the Creditors and grants to the Secured Party
for the benefit of the Secured Party and the Creditors a security interest (the
“Security Interest”) in the following, including any securities account
containing a securities entitlement with respect to the following (the
“Collateral”):


(a)    The Pledged Interests and the certificates representing the Pledged
Interests, and all dividends, cash, instruments and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of the Pledged Interests.


(b)    All additional shares of stock or ownership or membership interests of
any issuer of the Pledged Interests from time to time acquired by the Pledgor in
any manner in exchange for, as a dividend on, as a result of stock splits or
combinations or otherwise in connection with the initial Pledged Interests, and
the certificates representing such additional shares of stock or ownership or
membership interests, and all dividends, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of such shares of stock or ownership or membership
interests.


(c)    All proceeds of any and all of the foregoing (including proceeds that
constitute property of types described above).


Section 3.    Delivery of Collateral. To the extent not prohibited by applicable
law, all certificates and instruments representing or evidencing the Pledged
Interests shall be delivered to the Secured Party contemporaneously with the
execution of this Agreement. To the extent not prohibited by applicable law, all
certificates and instruments representing or evidencing Collateral received by
the Pledgor after the execution of this Agreement shall be delivered to the
Secured Party promptly upon the Pledgor’s receipt thereof. All such certificates
and instruments shall be held by or on behalf of the Secured Party pursuant
hereto and shall be in suitable form for transfer by delivery, or shall be
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance reasonably satisfactory to the Secured Party. With respect
to all Pledged Interests consisting of uncertificated securities, book-entry
securities or securities entitlements, the Pledgor shall either (a) execute and
deliver, and cause any necessary issuers or securities intermediaries to execute
and deliver, control agreements in form and


3

--------------------------------------------------------------------------------





substance reasonably satisfactory to the Secured Party covering such Pledged
Interests, or (b) cause such Pledged Interests to be transferred into the name
of the Secured Party. The Secured Party shall have the right at any time, when
an Event of Default has occurred and is continuing, to cause any or all of the
Collateral to be transferred of record into the name of the Secured Party or its
nominee for the benefit of the Creditors (but subject to the rights of the
Pledgor under Section 6) and to exchange certificates representing or evidencing
Collateral for certificates of smaller or larger denominations. If the
Collateral is in the possession of a bailee, the Pledgor will join with the
Secured Party in notifying the bailee of the interest of the Secured Party and
in obtaining from the bailee an acknowledgment that it hold the Collateral for
the benefit of the Secured Party.


Section 4.    Certain Warranties and Covenants. The Pledgor makes the following
warranties and covenants:


(a)    The Pledgor has title to the Pledged Interests and will have title to
each other item of Collateral hereafter acquired, free of all Liens except the
Security Interest and liens permitted by the Senior Indebtedness Documents or
that arise by operation of law (“Permitted Liens”). As of the date of this
Agreement, the Pledgor is unaware of the existence of any such liens arising by
operation of law.


(b)    The Pledgor has full corporate power and authority to execute this
Agreement, to perform the Pledgor’s obligations hereunder and to subject the
Collateral to the Security Interest created hereby.


(c)    No financing statement covering all or any part of the Collateral is on
file in any public office (except for any financing statements filed by the
Secured Party or as permitted by the Intercreditor Agreement).


(d)    The Pledged Interests have been duly authorized and validly issued by the
issuer thereof and are fully paid and non-assessable. The certificates
representing the Pledged Interests are genuine.


(e)    The Pledged Interests constitute the percentage of the issued and
outstanding member interests of the respective issuers thereof indicated on
Schedule I (if any such percentage is so indicated).


Section 5.    Further Assurances. The Pledgor agrees that at any time and from
time to time, at the expense of the Pledgor, the Pledgor will promptly execute
and deliver all further instruments and documents, and take all further action
that may be necessary or that the Secured Party may reasonably request, in order
to perfect and protect the Security Interest or to enable the Secured Party to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral (but any failure to request or assure that the Pledgor execute and
deliver such instruments or documents or to take such action shall not affect or
impair the validity, sufficiency or enforceability of this Agreement and the
Security Interest, regardless of whether any such item


4

--------------------------------------------------------------------------------





was or was not executed and delivered or action taken in a similar context or on
a prior occasion).


Section 6.    Voting Rights; Dividends; Etc.


(a)    Subject to paragraph (d) of this Section 6, the Pledgor shall be entitled
to exercise or refrain from exercising any and all voting and other consensual
rights pertaining to the Pledged Interests or any other stock or member
interests that becomes part of the Collateral or any part thereof for any
purpose not inconsistent with the terms of this Agreement or the other Senior
Indebtedness Documents.


(b)    Subject to paragraph (e) of this Section 6 and Section 3 hereof, the
Pledgor shall be entitled to receive, retain, and use in any manner not
prohibited by the Senior Indebtedness Documents any and all interest and
dividends paid in respect of the Collateral.


(c)    The Secured Party shall execute and deliver (or cause to be executed and
delivered) to the Pledgor all such proxies and other instruments as the Pledgor
may reasonably request for the purpose of enabling the Pledgor to exercise the
voting and other rights that it is entitled to exercise pursuant to Section 6(a)
hereof and to receive the dividends and interest that it is authorized to
receive and retain pursuant to Section 6(b) hereof.


(d)    Upon the occurrence and during the continuance of any Event of Default,
the Secured Party shall have the right in its sole discretion, and the Pledgor
shall execute and deliver all such proxies and other instruments as may be
necessary or appropriate to give effect to such right, to terminate all rights
of the Pledgor to exercise or refrain from exercising the voting and other
consensual rights that it would otherwise be entitled to exercise pursuant to
Section 6(a) hereof, and all such rights shall thereupon become vested in the
Secured Party who shall thereupon have the sole right to exercise or refrain
from exercising such voting and other consensual rights; provided, however, that
the Secured Party shall not be deemed to possess or have control over any voting
rights with respect to any Collateral unless and until the Secured Party has
given written notice to the Pledgor that any further exercise of such voting
rights by the Pledgor is prohibited and that the Secured Party and/or its
assigns will henceforth exercise such voting rights; and provided, further, that
neither the registration of any item of Collateral in the Secured Party’s name
nor the exercise of any voting rights with respect thereto shall be deemed to
constitute a retention by the Secured Party of any such Collateral in
satisfaction of the Secured Obligations or any part thereof.


(e)    Upon the occurrence and during the continuance of any Event of Default
following written notice from the Secured Party to the Pledgor of revocation of
the Pledgor’s rights under Section 6(b) hereof (provided that no such notice
shall be required in the case of an Event of Default under Section 10.1(e) or
(f) of the Credit Agreement, Section 7A(viii), (ix) or (x) of the Prudential
Note Purchase Agreement and Section 7A(viii), (ix) or (x) of the NY Life Note
Purchase Agreement):




5

--------------------------------------------------------------------------------





(i)    all rights of the Pledgor to receive the dividends and interest that it
would otherwise be authorized to receive and retain pursuant to Section 6(b)
hereof shall cease, and all such rights shall thereupon become vested in the
Secured Party who shall thereupon have the sole right to receive and hold such
dividends as Collateral, and


(ii)    all payments of interest and dividends that are received by the Pledgor
contrary to the provisions of paragraph (i) of this Section 6(e) shall be
received in trust for the benefit of the Secured Party, shall be segregated from
other funds of the Pledgor and shall be forthwith paid over to the Secured Party
as Collateral in the same form as so received (with any necessary endorsement).


Section 7.    Transfers and Other Liens; Additional Member Interests.


(a)    Except as may be permitted by the Senior Indebtedness Documents, the
Pledgor agrees that it will not (i) sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, any of
the Collateral, or (ii) create or permit to exist any Lien, upon or with respect
to any of the Collateral other than Permitted Liens to the extent that the
holder thereof shall not be seeking enforcement thereof in any way.


(b)    The Pledgor agrees that it will (i) cause each issuer of the Pledged
Interests not to issue any additional stock or member interests that would cause
the percentage of all such stock or membership interest represented by the
Pledged Interests to be less than such percentage as of the date of this
Agreement, and (ii) pledge hereunder, immediately upon its acquisition (directly
or indirectly) thereof, any and all additional shares of stock or member
interests or other securities of each issuer of the Pledged Interests issued to
or received by the Pledgor, provided, that at no time shall the Pledged
Interests of a Foreign Subsidiary (as defined in the Credit Agreement) subject
to this Agreement be required to exceed, on a percentage basis, 65% of all
outstanding stock or membership interests of such Foreign Subsidiary.


Section 8.    Secured Party Appointed Attorney-in-Fact. As additional security
for the Secured Obligations, the Pledgor hereby irrevocably appoints the Secured
Party the Pledgor’s attorney-in-fact, with full authority in the place and stead
of such Pledgor and in the name of such Pledgor or otherwise, from time to time
in the Secured Party’s good-faith discretion, to take any action and to execute
any instrument that the Secured Party may reasonably believe necessary or
advisable to accomplish the purposes of this Agreement (subject to the rights of
the Pledgor under Section 6 hereof), in a manner consistent with the terms
hereof, including, without limitation, to receive, indorse and collect all
instruments made payable to the Pledgor representing any dividend or other
distribution in respect of the Collateral or any part thereof and to give full
discharge for the same.


Section 9.    Secured Party May Perform. The Pledgor hereby authorizes the
Secured Party to file financing statements with respect to the Collateral. The
Pledgor irrevocably waives any right to notice of any such filing. If the
Pledgor fails to perform any agreement contained herein, the Secured Party may
itself perform, or cause performance of, such agreement, and the


6

--------------------------------------------------------------------------------





reasonable expenses of the Secured Party incurred in connection therewith shall
be payable by the Pledgor under Section 13 hereof.


Section 10.    The Secured Party’s Duties. The powers conferred on the Secured
Party hereunder are solely to protect its and the Creditors’ interest in the
Collateral and shall not impose any duty upon it to exercise any such powers.
The Secured Party shall be deemed to have exercised reasonable care in the
safekeeping of any Collateral in its possession if such Collateral is accorded
treatment substantially equal to the safekeeping which the Secured Party accords
its own property of like kind. Except for the safekeeping of any Collateral in
its possession and the accounting for monies and for other properties actually
received by it hereunder, neither the Secured Party nor any Creditor shall have
any duty, as to any Collateral, as to ascertaining or taking action with respect
to calls, conversions, exchanges, maturities, tenders or other matters relative
to any Collateral, whether or not the Secured Party or any Creditor has or is
deemed to have knowledge of such matters, or as to the taking of any necessary
steps to preserve rights against any Persons or any other rights pertaining to
any Collateral. The Secured Party will take action in the nature of exchanges,
conversions, redemption, tenders and the like requested in writing by the
Pledgor with respect to any of the Collateral in the Secured Party’s possession
if the Secured Party in its reasonable judgment determines that such action will
not impair the Security Interest or the value of the Collateral, but a failure
of the Secured Party to comply with any such request shall not of itself be
deemed a failure to exercise reasonable care.


Section 11.    Remedies upon Default. If any Event of Default shall have
occurred and be continuing:


(a)    The Secured Party may exercise in respect of the Collateral, in addition
to other rights and remedies provided for herein or otherwise available to it,
all the rights and remedies of a secured party on default under Article 9 of the
Uniform Commercial Code as adopted in the State of Minnesota (the “Code”) in
effect at that time, and may, without notice except as specified below, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any exchange, broker’s board or at any of the Secured Party’s offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Secured Party may reasonably believe are commercially reasonable. The
Secured Party agrees to give at least ten days’ prior notice to the Pledgor of
the time and place of any public sale or the time after which any private sale
is to be made, and the Pledgor agrees that such notice shall constitute
reasonable notification. The Secured Party shall not be obligated to make any
sale of Collateral regardless of notice of sale having been given. The Secured
Party may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned. The Pledgor hereby
waives all requirements of law, if any, relating to the marshalling of assets
which would be applicable in connection with the enforcement by the Secured
Party of its remedies hereunder, absent this waiver. The Secured Party may
disclaim warranties of title and possession and the like.


(b)    The Secured Party may notify any Person obligated on any of the
Collateral that the same has been assigned or transferred to the Secured Party
and that the same should be


7

--------------------------------------------------------------------------------





performed as requested by, or paid directly to, the Secured Party, as the case
may be. The Pledgor shall join in giving such notice, if the Secured Party so
requests. The Secured Party may, in the Secured Party’s name or in the Pledgor’s
name, demand, sue for, collect or receive any money or property at any time
payable or receivable on account of, or securing, any such Collateral or grant
any extension to, make any compromise or settlement with or otherwise agree to
waive, modify, amend or change the obligation of any such Person.


(c)    Any cash held by the Secured Party as Collateral and all cash proceeds
received by the Secured Party in respect of any sale of, collection from, or
other realization upon all or any part of the Collateral may, in the discretion
of the Secured Party, be held by the Secured Party as collateral for, or then or
at any time thereafter be applied in whole or in part by the Secured Party
against, all or any part of the Secured Obligations (including any expenses of
the Secured Party payable pursuant to Section 13 hereof).


Section 12.    Waiver of Certain Claims. The Pledgor acknowledges that because
of present or future circumstances, a question may arise under the Securities
Act of 1933, as from time to time amended (the “Securities Act”), with respect
to any disposition of the Collateral permitted hereunder. The Pledgor
understands that compliance with the Securities Act may very strictly limit the
course of conduct of the Secured Party if the Secured Party were to attempt to
dispose of all or any portion of the Collateral and may also limit the extent to
which or the manner in which any subsequent transferee of the Collateral or any
portion thereof may dispose of the same. There may be other legal restrictions
or limitations affecting the Secured Party in any attempt to dispose of all or
any portion of the Collateral under the applicable Blue Sky or other securities
laws or similar laws analogous in purpose or effect. The Secured Party may be
compelled to resort to one or more private sales to a restricted group of
purchasers who will be obliged to agree, among other things, to acquire such
Collateral for their own account for investment only and not to engage in a
distribution or resale thereof. The Pledgor agrees that the Secured Party shall
not incur any liability, and any liability of the Pledgor for any deficiency
shall not be impaired, as a result of the sale of the Collateral or any portion
thereof at any such private sale in a manner that the Secured Party reasonably
believes is commercially reasonable (within the meaning of Section 9-627 of the
Uniform Commercial Code as adopted in the State of Minnesota). The Pledgor
hereby waives any claims against the Secured Party arising by reason of the fact
that the price at which the Collateral may have been sold at such sale was less
than the price that might have been obtained at a public sale or was less than
the aggregate amount of the Secured Obligations, even if the Secured Party shall
accept the first offer received and does not offer any portion of the Collateral
to more than one possible purchaser. The Pledgor further agrees that the Secured
Party has no obligation to delay sale of any Collateral for the period of time
necessary to permit the issuer of such Collateral to qualify or register such
Collateral for public sale under the Securities Act, applicable Blue Sky laws
and other applicable state and federal securities laws, even if said issuer
would agree to do so. Without limiting the generality of the foregoing, the
provisions of this Section would apply if, for example, the Secured Party were
to place all or any portion of the Collateral for private placement by an
investment banking firm, or if such investment banking firm purchased all or any
portion of the Collateral for its own account, or if the Secured Party placed
all or any portion of the Collateral privately with a purchaser or purchasers.


8

--------------------------------------------------------------------------------





Section 13.    Costs and Expenses; Indemnity. The Pledgor will pay or reimburse
the Secured Party on demand for all reasonable out-of-pocket expenses (including
in each case all filing and recording fees and taxes and all reasonable fees and
expenses of counsel and of any experts and agents) incurred by the Secured Party
in connection with the creation, perfection, protection, satisfaction,
foreclosure or enforcement of the Security Interest and the preparation,
administration, continuance, amendment or enforcement of this Agreement, and all
such costs and expenses shall be part of the Secured Obligations secured by the
Security Interest. The Pledgor shall indemnify and hold the Secured Party and
each Creditor harmless from and against any and all claims, losses and
liabilities (including reasonable attorneys’ fees) growing out of or resulting
from this Agreement (including enforcement of this Agreement) or the Secured
Party’s actions pursuant hereto, except claims, losses or liabilities resulting
from the Secured Party’s gross negligence or willful misconduct as determined by
a final judgment of a court of competent jurisdiction. Any liability of the
Pledgor to indemnify and hold the Secured Party and each Creditor harmless
pursuant to the preceding sentence shall be part of the Secured Obligations
secured by the Security Interest. The obligations of the Pledgor under this
Section shall survive any termination of this Agreement.


Section 14.    Waivers and Amendments; Remedies. This Agreement can be waived,
modified, amended, terminated or discharged, and the Security Interest can be
released, only explicitly in a writing signed by the Secured Party and the
Pledgor. A waiver so signed shall be effective only in the specific instance and
for the specific purpose given. Mere delay or failure to act shall not preclude
the exercise or enforcement of any rights and remedies available to the Secured
Party. All rights and remedies of the Secured Party shall be cumulative and may
be exercised singly in any order or sequence, or concurrently, at the Secured
Party’s option, and the exercise or enforcement of any such right or remedy
shall neither be a condition to nor bar the exercise or enforcement of any
other.


Section 15.    Notices. Any notice or other communication to any party in
connection with this Agreement shall be sent as provided in the Intercreditor
Agreement.


Section 16.    Pledgor Acknowledgments. The Pledgor hereby acknowledges that
(a) the Pledgor has been advised by counsel in the negotiation, execution and
delivery of this Agreement, (b) the Secured Party has no fiduciary relationship
to the Pledgor, the relationship being solely that of debtor and creditor, and
(c) no joint venture exists between the Pledgor and the Secured Party.


Section 17.    Continuing Security Interest; Assignments under Credit Agreement.
This Agreement shall create a continuing security interest in the Collateral and
shall (a) subject to release by the Secured Party as provided in Section 13.16
of the Credit Agreement, Section 11V of the Prudential Note Purchase Agreement
and Section 11V of the NY Life Note Purchase Agreement, remain in full force and
effect until Termination Conditions (as defined in and determined under the
Credit Agreement) and conditions for termination under the Note Purchase
Agreements exist, (b) be binding upon the Pledgor, its successors and assigns,
and (c) inure, together with the rights and remedies of the Secured Party
hereunder, to the benefit of, and be enforceable by, the Secured Party and its
successors and permitted transferees and assigns.


9

--------------------------------------------------------------------------------





Without limiting the generality of the foregoing clause (c), the Secured Party
may assign or otherwise transfer all or any portion of its rights and
obligations under the Senior Indebtedness Documents to any other Person to the
extent and in the manner provided in the Senior Indebtedness Documents, and may
similarly transfer all or any portion of its rights under this Agreement to such
Persons.


Section 18.    Termination of Security Interest. At such time as Termination
Conditions (as defined in and determined under the Credit Agreement) and
conditions for termination under the Note Purchase Agreements exist, the
security interest granted hereby shall terminate and all rights to the
Collateral shall revert to the Pledgor. Upon any such termination, the Secured
Party will return to the Pledgor such of the Collateral as shall not have been
sold or otherwise applied pursuant to the terms hereof and execute and deliver
to the Pledgor such documents as the Pledgor shall reasonably request to
evidence such termination. Any reversion or return of the Collateral upon
termination of this Agreement and any instruments of transfer or termination
shall be at the expense of the Pledgor and shall be without warranty by, or
recourse on, the Secured Party. As used in this Section, “Pledgor” includes any
assigns of Pledgor, any Person holding a subordinate security interest in any
part of the Collateral or whoever else may be lawfully entitled to any part of
the Collateral.


Section 19.    Governing Law and Construction. THE VALIDITY, CONSTRUCTION AND
ENFORCEABILITY OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
MINNESOTA; PROVIDED, HOWEVER, THAT NO EFFECT SHALL BE GIVEN TO CONFLICT OF LAWS
PRINCIPLES OF THE STATE OF MINNESOTA, EXCEPT TO THE EXTENT THAT THE VALIDITY OR
PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT
OF ANY PARTICULAR COLLATERAL ARE MANDATORILY GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF MINNESOTA. Whenever possible, each
provision of this Agreement and any other statement, instrument or transaction
contemplated hereby or relating hereto shall be interpreted in such manner as to
be effective and valid under such applicable law, but, if any provision of this
Agreement or any other statement, instrument or transaction contemplated hereby
or relating hereto shall be held to be prohibited or invalid under such
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement or any other statement, instrument
or transaction contemplated hereby or relating hereto.


Section 20.    Consent to Jurisdiction. AT THE OPTION OF THE SECURED PARTY, THIS
AGREEMENT MAY BE ENFORCED IN ANY FEDERAL COURT OR MINNESOTA STATE COURT SITTING
IN MINNEAPOLIS OR ST. PAUL, MINNESOTA; AND THE PLEDGOR CONSENTS TO THE
JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE IN
SUCH FORUMS IS NOT CONVENIENT. IN THE EVENT THE PLEDGOR COMMENCES ANY ACTION IN
ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY
OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS AGREEMENT, THE SECURED PARTY
AT ITS OPTION SHALL BE ENTITLED TO HAVE


10

--------------------------------------------------------------------------------





THE CASE TRANSFERRED TO ONE OF THE JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR
IF SUCH TRANSFER CANNOT BE ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE
DISMISSED WITHOUT PREJUDICE.


Section 21.    Waiver of Jury Trial. EACH OF THE PLEDGOR AND THE SECURED PARTY,
BY ITS ACCEPTANCE OF THIS AGREEMENT, IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


Section 22.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or by e-mail transmission of a PDF or similar copy shall
be equally as effective as delivery of an original executed counterpart of this
Agreement. Any party delivering an executed counterpart signature page to this
Agreement by facsimile or by e-mail transmission shall also deliver an original
executed counterpart of this Agreement, but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability or binding
effect of this Agreement.


Section 23.    General. All representations and warranties contained in this
Agreement or in any other agreement between the Pledgor and the Secured Party
shall survive the execution, delivery and performance of this Agreement and the
creation and payment of the Secured Obligations. The Pledgor waives notice of
the acceptance of this Agreement by the Secured Party. Captions in this
Agreement are for reference and convenience only and shall not affect the
interpretation or meaning of any provision of this Agreement.


Section 24.    Collateral Agent. U.S. Bank National Association, in its capacity
as Secured Party, has been appointed collateral agent for the Creditors
hereunder pursuant to the Intercreditor Agreement. It is expressly understood
and agreed by the parties to this Agreement that any authority conferred upon
the Secured Party hereunder is subject to the terms of the delegation of
authority made by the Creditors to the Secured Party pursuant to the
Intercreditor Agreement, and that the Secured Party has agreed to act (and any
successor Secured Party shall act) as such hereunder only on the express
conditions contained in such Section 2. Any successor Secured Party appointed
pursuant to the Intercreditor Agreement shall be entitled to all the rights,
interests and benefits of the Secured Party hereunder. For the avoidance of
doubt, each Pledgor hereby acknowledges and agrees that it is not a third-party
beneficiary of, nor has any rights under, the Intercreditor Agreement. If the
Secured Party or any Creditor shall violate the terms of the Intercreditor
Agreement, each Pledgor agrees, by its execution and delivery hereof, that it
shall not use such violation as a defense to any enforcement by any such party
against such Pledgor nor assert such violation as a counterclaim or basis for
setoff or recoupment against any such party. No such violation shall limit or
impair the rights of the Secured Party or any Creditor hereunder.


(signature page follows)


11

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Pledgor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.
PLEDGOR:


GRACO INC.






By: __________________________
Name:  Mark W. Sheahan
Title:  Chief Financial Officer and Treasurer




Address for Pledgor:


88 11th Avenue N.E.
Minneapolis, MN  55413
Attention:  Christopher D. Knutson
Telephone:  (612) 623-6260
Fax:  (612) 378-3565
and
Attention:  General Counsel
Telephone:  (612) 623-6604
Fax:  (612) 623-6944


Accepted:
U.S. BANK NATIONAL ASSOCIATION,
Secured Party






By: __________________________
Title: __________________________    




Address for Secured Party:
800 Nicollet Mall
Mail Code BC-MN-H03P
Minneapolis, MN 55402
Fax Number: (612) 303-2265








Signature page to Amended and Restated Pledge Agreement

--------------------------------------------------------------------------------






SCHEDULE I
TO
AMENDED AND RESTATED PLEDGE AGREEMENT
GRACO INC.


PLEDGED INTERESTS
Issuer:
Graco Global Holdings
Jurisdiction of Organization:
Luxembourg
Type of Interest:
Parts sociales (shares)
Percentage Ownership:
65.00%
Certificate No(s).:
N/A
Number of Units/Shares:
13,000
 
 
Issuer:
Graco Finance Hong Kong Limited
Jurisdiction of Organization:
Hong Kong
Type of Interest:
Shares
Percentage Ownership:
65.00%
Certificate No(s).:
2
Number of Units/Shares:
650





